                 Case 3:19-cr-00105-RS Document 35 Filed 09/15/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOSE A. OLIVERA (CABN 279741)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3924
 7        FAX: (510) 637-3724
          jose.a.olivera@usdoj.gov
 8 Attorneys for United States of America

 9                                        UNITED STATES DISTRICT COURT

10                                     NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN FRANCISCO DIVISION

12   UNITED STATES OF AMERICA,                         ) CASE NO. CR 19-105-RS
                                                       )
13            Plaintiff,                               ) STIPULATION AND [PROPOSED] ORDER
                                                       ) REGARDING RESTITUTION
14       v.                                            )
                                                       )
15   DAVID MISHLER,                                    )
                                                       )
16            Defendant.                               )
                                                       )
17

18            The United States, through its undersigned counsel, and defendant David Mishler, through his
19 undersigned counsel, stipulate that the restitution Mishler was ordered to pay to Stanford Hotels

20 Corporation in the above-captioned case during his sentencing on September 10, 2019, should instead be

21 made payable to Harbor View Hotels, Inc., doing business as Hilton San Francisco Airport Bayfront,

22 and payments should be sent to the care of Stanford Hotels Corporation, located at 433 California Street,

23 7th Floor, San Francisco, CA 94104.

24 ///

25 ///

26 ///

27 ///

28 ///

     Stipulation & [proposed] Order Re Restitution     1
     CR 19-105-RS
                 Case 3:19-cr-00105-RS Document 35 Filed 09/15/19 Page 2 of 2



 1           Probation has reviewed the language of this stipulation and will incorporate it into the proposed

 2 judgment.

 3 DATED: 9/12/2019                                               Respectfully submitted,

 4                                                                DAVID L. ANDERSON
                                                                  United States Attorney
 5

 6                                                                          /s/
                                                                  JOSE A. OLIVERA
 7                                                                Assistant United States Attorney
 8 DATED: 9/12/2019                                                         /s/
                                                                  MARK CLAUSEN
 9
                                                                  Attorney for David Mishler
10

11 IT IS SO ORDERED.

12
     DATED:
13

14
                                                          HON. RICHARD SEEBORG
15                                                        United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation & [proposed] Order Re Restitution    2
     CR 19-105-RS
